Exhibit 10.10


LEASE AGREEMENT FOR WORKSHOPS OF HEALTH PRODUCTS


 
This Agreement is entered in Wuqing Tianjin on October 31, 2007. 
 
Party A: TIANJIN TIANSHI BIOLOGICAL DEVELOPMENT CO., LTD.
Address: No. 6 Yuanquan Road, Wuqing New Tech Industrial Park, Tianjin, China
Business License Number: Qi He Jin Zong Zi No. 011809
Legal Representative: Jinyuan Li


Party B: TIANJIN TIANSHI BIOLOGICAL ENGINEERING CO., LTD.
Address: No. 6 Yuanquan Road, Wuqing New Tech Industrial Park, Tianjin, China
Business License Number: 1200002000406
Legal Representative: Jinyuan Li
 
Whereas, Party A solely owns the Leased Workshops referred to in this Agreement
(the “Leased Workshops”) and desires to lease the Leased Workshops to Party B;
whereas, Party B desires and agrees to rent the Leased Workshops; therefore, in
accordance with the applicable laws and regulations, Party A and Party B reach
the following provisions after good faith negotiations, which shall be observed
by each of the parties.
 
Article 1 Location, Size, Function and Purpose of the Leased Workshops
 
1.1 Party A leases the Leased Workshops located at No. 6 Yuanquan Road, Wuqing
New Tech Industrial Park, Tianjin, to Party B. Party A and Party B acknowledge
that the size of the Leased Workshops is 3,990 square meters.
 

--------------------------------------------------------------------------------


 
No.
Floor
Size (Square Meters)
1
The First Floor of Workshop 2, Mixing Materials
130.5
2
The Third Floor of Workshop 2, Tea Bags
1,639.2
3
The First Floor of Workshop 3, Mixing Materials
740
4
The Fourth Floor of Workshop 3, Tablets, Capsule and Package
1,480.8
5
Total
3,990.5

 
1.2 The function of the Leased Workshops is only for manufacturing. If Party B
desires to change this function, the written consent of Party A is required.
 
1.3 The Leased Workshops are exclusively leased by Party B and shall be managed
by Party B.
 
Article 2 Term of the Lease
 
2.1 The term is two years, commencing on January 1, 2008 and terminating on
December 31, 2009.
 
2.2 If Party B desires to extend this Lease Agreement, an extension request is
required within three months prior to the expiry of this Lease Agreement. Upon
the consent of Party A to the said extension request, Party A and Party B shall
enter a new lease agreement with respect to the relevant issues. Party B has the
preemptive right to rent the Leased Workshops under the same lease conditions.
 
Article 3 Delivery of the Leased Workshops
 
3.1 Party A shall deliver the Leased Workshops in their current state to Party B
within ten days of the effective day of this Agreement. Party B agrees to rent
the Leased Workshops and the attached equipment in their current state.
 
3.2 Party A warrants that it has sole ownership of the Leased Workshops and
there are no claims of any third party regarding the Leased Workshops.
 
2

--------------------------------------------------------------------------------


 
3.3 Party A warrants that there are not any unstated flaws with the Leased
Workshops on delivery and agrees to undertake the guarantee of responsibility
for any such flaws.
 
Article 4 Rent
 
4.1 The rents is RMB Twenty Four point Five (RMB24.5) per square meter per
month, RBM Ninety Seven Thousand Seven Hundred Sixty Seven (RMB97,767) per
month, and RMB Two Million Three Hundred Forty Six Thousand Four Hundred
Fourteen (RBM2, 346,414) in total through the lease term.
 
4.2 Under the term of this Agreement, the property tax relating to the Leased
Workshops and the underlying land shall be assumed by the Lessor. All other fees
relating to the Leased Workshops charged by relevant authorities and excluded
herein, if any, shall be paid by the Lessor.
 
4.3 Party A and Party B agree that Party B shall pay 30% of the total fees which
are to be paid by Party A for utilities, such as water, electricity and gas.
 
4.4 When the Lease term expires, Party B shall pay in full any rent due and any
other fees legally required to be paid by the Lessee.
 
Article 5 Payment of the Rent
 
5.1 Party A shall provide Party B with a monthly invoice for the rent and
utility charges. Party B shall pay the rent and utility charges quarterly prior
to the 25th day of the last month in the quarter by wire transferring to the
following bank account designated by Party A:
 
Bank’s Name: Wuqing Branch, Industrial and Commercial Bank of China
 
Account Number : 0302097109103546552
 
3

--------------------------------------------------------------------------------


 
5.2 If the rent or utility charges is overdue, Party B shall pay a late charge
to Party A. The sum of the late charge shall be equal to the number of days
overdue times 3/10,000ths of the amount of the overdue rent and utility charges.
 
Article 6 Transfer of Leased Workshops
 
6.1 Under the lease term, in the case that Party A transfers all or part of the
Leased Workshops, Party A shall ensure that the assignee continues to fulfill
this Agreement. Under the same transfer conditions, Party B has preemptive right
to purchase the Leased Workshops.
 
Article 7 Decoration and Alteration Provisions
 
7.1 Without consent of Party A, Party B is entitled to decide the design plan of
any decoration and alteration to the Leased Workshops, if such decoration or
alteration will not damage the main construction of the Leased Workshops. Party
A shall facilitate and not unreasonably delay or stop such decoration or
alteration.
 
7.2 If any decoration or alteration may damage the main construction of the
Leased Workshops, Party B shall not proceed with such decoration or alteration
unless it receives a written consent from Party A.
 
Article 8 Repair and Maintenance of the Dedicated Equipment and Places
 
8.1 Party B has the exclusive right to use the equipment attached to the Leased
Workshops. Party B shall repair, maintain and conduct an annual inspection of
this equipment and guarantees to return this equipment and Leased Workshops in a
reliable order and condition to Party A when this Agreement expires. Party A has
the right of examination and inspection for this obligation of Party B.
 
8.2 Party B is responsible for normal use and maintenance of said equipment.
Party B shall eliminate any and all danger which could affect the equipment
promptly to avoid any problems and possible problems.
 
4

--------------------------------------------------------------------------------


 
8.3 Party A warrants that the delivered Leased Workshops are in a good order and
condition. With respect to the facilities within the Leased Workshops, which are
not exclusively used by Party B, Party A is liable for the maintenance of these
facilities and guarantees that these facilities will not affect normal
production by Party B.
 
Article 9 Fire Protection and the Other Relevant Provisions
 
9.1 Party A warrants that the Leased Workshops meet all relevant requirements
and standards stipulated by the state laws and regulations regarding planning,
fire protection, earthquake safety, environmental protection and etc. Party A
also warrants that the Leased Workshops are well equipped with all required
facilities for fire protection, draining, pollution disposal and etc., which are
all in good working condition.
 
9.2 Party B warrants to strictly observe the Regulations on Fire Protection of
China and the other applicable rules and to facilitate Party A in fire
protection through the lease term. Otherwise, Party B assumes any liabilities
and losses possibly incurred therefrom.
 
9.3 Party B shall furnish the Leased Workshops with fire extinguishers pursuant
to the relevant regulations and be forbidden to change the use of the fire
protection facilities equipped within the Leased Workshops.
 
9.4 If any temporary work relating to the first class fire, i.e. any work
involving flames, which is required for maintenance or other reasons within the
Leased Workshops, an approval of the relevant authority in charge is required.
 
Article 10 Sublease
 
10.1 Party B may sublease part of the Leased Workshops with the prior written
consent from party A. Party B shall manage the subleased workshops, including
but not limited to collecting rent from the sub-lessee. The obligation and right
of Party A and Party B contemplated under this Agreement will remain in any
sublease.
 
5

--------------------------------------------------------------------------------


 
Article 11 Responsibility of Breach
 
11.1 Under the lease term, if Party B fails to pay the rent for more than three
months and fails to make the payment within 15 days of the day on which Party A
notifies Party B to pay the rent, Party A has the right to rescind this
Agreement.
 
11.2 If Party B desires to terminate this Agreement before the expiry date, a
prior two months written notice of Party B and the written consent of Party A
are required.
 
11.3 If Party B can not use the leased Workshops as usual as a result of the
actions of Party A, Party B is entitled to refuse to pay the rent, and has the
right to rescind this Agreement prior to the expiration. Party A shall assume
responsibility for such breach and compensate the loss suffered by Party B.
 
Article 12 Force Majeure
 
12.1 If Party A is unable to continue the performance of the Agreement because
of the modification or promulgation of laws and regulations by the government
relating to lease acts, Item 2 of this article will be applied.
 
12.2 Unless the special items specified in the Agreement or the supplementary
Agreements, the breaching party is exempted from its breach responsibilities in
the case of occurrence of wars, strikes, fires, earthquakes and some other
unforeseen, unavoidable the incidents which cause impossibility of performance
of the Agreement in whole or in part. However, if the delay of the performance
occurred prior to the force majeure, the breach responsibility can not be
exempted.
 
12.3 If this Agreement can not be performed due to the force majeure, the
affecting party shall promptly notify the other party and take all possible
measures to reduce the possible damages to the other party. If the force majeure
exists for more than a month, any party of this Agreement has the right to
notify the other party to terminate this Agreement or its supplement the
Agreement in writing at any time.
 
6

--------------------------------------------------------------------------------


 
Article 13 Tax
 
13.1 The stamp duty, registration fees, notary fees and other related taxes and
fees relating to this Agreement, which are required by the state regulations and
Tianjin municipal provisions, shall be assumed and shared by the Lessor, Party A
and the Lessee, Party B in accordance with the relevant provisions. Party A
shall go through all relevant registration procedures.
 
Article 14 Notification
 
14.1 All notifications required by this Agreement, all the documents exchanged
between Party A and Party B and the other notifications and requirements related
to the Agreement shall be given in writing. The following notifications are
deemed to be served upon: 1) that the letters and faxes are sent out, which
Party A sends to Party B or Party B sends to Party A; 2) after 10 days as of the
mailing date of the registered letters to the address shown on the first page of
this Agreement and the other party as the addressee, and 3) that the registered
letters are sent by person to the address shown on the first page of this
Agreement.
 
Article 15 Applicable law
 
15.1 The formation, effect, interpretation, implementation, modification,
termination and settlement of the dispute of this Agreement will apply to and be
governed by the laws of China.
 
15.2 With respect to all disputes arising from the Agreement, the parties shall
negotiate in good faith firstly. If the negotiation cannot reach a resolution,
the parties agree that the Court in the location of the Lessee has the
jurisdiction.
 
Article 16 Miscellaneous
 
16.1 The parties shall enter into supplemental Agreements on any further issues
which are excluded in this Agreement.
 
16.2 If this Agreement is modified by hand, the parties shall confirm the
modification by sealing. Otherwise such modification is void.
 
7

--------------------------------------------------------------------------------


 
16.3 If any provisions of the Agreement are deemed null and void, such
provisions will not affect the validity of the other provisions.
 
16.4 This Agreement will become effective after the parties sign and seal on
this Agreement. This Agreement executes in two copies and each party takes one,
which shall be in the same legal effect.
 
Party A: Tianjin Tianshi Biological Development Co., Ltd
[COMPANY SEAL AFFIXED]
Address: No. 6 Yuanquan Road, Wuqing New Tech Industrial Park, Tianjin, China
Business License Number: Qi He Jin Zong Zi No. 011809
Legal Representative: Li Jinyuan
/s/ Li Jinyuan
 
 
Party B: Tianjin Tianshi Biological Engineering Co., Ltd
[COMPANY SEAL AFFIXED]
Address: No. 6 Yuanquan Road, Wuqing New Tech Industrial Park, Tianjin, China
Business License Number: 1200002000406
Legal Representative: Li Jinyuan
/s/ Li Jinyuan
 
8

--------------------------------------------------------------------------------

